Exhibit 10.1

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made by and
between OncoSec Medical Incorporated (the “Company”) and Veronica Vallejo (the
“Employee”), effective as of August 2, 2013, with reference to the following
facts:

 

WHEREAS, (i) the Company and the Employee entered into the Employment Agreement
dated as of May 18, 2011 (the “Agreement”) and (ii) the parties desire to amend
the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals and the provisions
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.                                      Amendment.  The Agreement is hereby
amended as follows:

 

1.1                               Section 4.3.5.1(a) of the Agreement is hereby
deleted and replaced in its entirety with the following:

 

“a severance payment in an amount equal to twelve (12) months of the Employee’s
annual Salary at the time of Termination pursuant to subsection 2.1 of this
Agreement, less applicable statutory deductions and withholdings, to be paid in
accordance with the Company’s standard payroll practices in equal cash
installments beginning on the first payroll date following the date that the
Severance Release (as defined in Section 4.3.6) becomes effective in accordance
with its terms (the “Release Effective Date”) and ending on the twelve (12)
month anniversary of the Employee’s termination date; and”

 

1.2                               Section 4.3.5.3 of the Agreement is hereby
deleted and replaced in its entirety with the following:

 

“If Employee’s employment is terminated pursuant to subsections 4.3.1.2, 4.3.1.3
or 4.3.3, and any spouse and/or dependents of the Employee (“Family Members”),
has coverage on the date of the Employee’s termination under a group health plan
sponsored by the Company, the Company will pay for a period of up to twelve (12)
months the total applicable premium cost for continued group health plan
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986, 29
U.S.C. Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all
applicable regulations (referred to collectively as “COBRA”), provided that the
Employee is eligible for and validly elects to continue coverage under COBRA for
the Employee and her Family Members.  No other benefits shall be continued.”

 

2.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of
California, as applied to agreements executed and performed entirely in
California by California residents without regard to California’s choice of law
rule.

 

3.                                      Counterparts.  This Amendment may be
executed in separate counterparts, each of which so executed and delivered shall
constitute an original but all such counterparts shall together constitute one
and the same instrument and any one of which may be used to evidence this
Amendment.

 

4.                                      Severability.  All provisions of this
Amendment are severable and any provision which may be prohibited by law shall
be ineffective to the extent of such prohibition without invalidating the
remaining provisions of this Amendment and the parties hereto agree to cooperate
to provide a legal substitute for any provision which is prohibited by law.

 

5.                                      Entire Agreement; Modifications and
Amendments.  This Amendment, together with the Agreement, constitutes the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements and understandings both oral and written,
between the parties with respect to the subject matter hereof.  No provision of
this Amendment may be amended or waived unless such amendment or waiver is
agreed to in writing, signed by the parties to this Amendment.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment on the date
first written above.

 

VERONICA VALLEJO

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

By:

/s/Veronica Vallejo

 

By:

/s/ Punit Dhillon

Name:

Veronica Vallejo

Name:

Punit Dhillon

 

Title:

Chief Executive Officer

 

2

--------------------------------------------------------------------------------